El Juez Presidente Señor de Jesús
emitió la opinión del tribunal.
El apelante se baila extinguiendo condenas de presidio por cinco delitos de Escalamiento subsiguientes. Alegando que dichas sentencias son ilegales, radicó en la corte inferior una petición de babeas corpus que fué declarada sin lugar. Basa el presente recurso en que para que pueda dictarse sen-tencia por un delito subsiguiente, precisa que la convicción anterior sea por un delito igual o similar al cometido poste-riormente; y que en el presente caso el delito anterior fue de tentativa de contra natura que no es igual ni similar a los de escalamiento de que fué convicto con posterioridad.
La proposición del apelante es insostenible. Si examina-mos el artículo 56 del Código Penal (1) que es decisivo de *603la cuestión planteada en el presente caso, inmediatamente advertiremos que no es necesario que el delito anterior y el subsiguiente sean iguales o de la misma naturaleza. Esta cuestión fué resuelta en Pueblo v. Ruiz, 60 D.P.R. 153.
El caso de Pueblo v. Toro, 32 D.P.R. 800, invocado por el apelante no es de aplicación. Allí se trataba de un delito de adulteración de leclie en grado de reincidencia, con rela-ción al cual el estatuto especial sobre la materia, en lo per-tinente, prescribe:
“Disponiéndose, que la reincidencia en la adulteración, dilución, oferta o tenencia en venta, o venta de lecbe adulterada, aparejará para el culpable la pena de encarcelamiento de seis meses a un año, y la revocación de su licencia.”
Las monografías que aparecen en 58 A.L.R. 30; 82 A.L.R. 354; 116 A.L.R. 216 y 139 A.L.R. 676, invocadas por el ape-lante, no dan luz alguna en este recurso, excepto en cuanto resumen casos en que el estatuto interpretado es igual o sus-taneialménte igual al nuestro, y en esos casos, el estatuto ba recibido la misma interpretación que este Tribunal ba dado al artículo 56 del Código Penal. Consúltense, a ese efecto, People v. Raymond, 96 N.Y. 38 (1884) resumido en 58 A.L.R. 32; State v. Smith, 273 Pac. 323 (Or. 1929) en 82 A.L.R. 355; Ellis v. State, 115 S.W. 2d 660 (Tex. 1938) en 116 A.L.R. 216 y Stout v. State, 155 S.W. 2d 374 (Tex. 1941) en 139 A.L.R. 676.
La improcedencia de las otras cuestiones suscitadas por el apelante es tan obvia, que no nos detendremos a discutirlas.

Procede la confirmación de la sentencia apelada.


 El artículo 56 del Código Penal prescribe:
“Artículo 56. — El reo que, habiendo sido convicto de algún delito castigado con pena de presidio, cometiere cualquier delito, después de dicha convicción, tal reo será castigado por el subsiguiente delito según se especifica a continuación.
“1. Si el subsiguiente delito aparejare, en primera convicción, pena de pre-sidio por un término de más de cinco años, dicho reo será castigado con pena de presidio por un término mínimo de diez años.
“2. Si el subsiguiente delito aparejare, en primera convicción, pena de pre-sidio por un término de cinco años o menos, el reo de dicho subsiguiente delito será castigado con pena de presidio por un término máximo de diez años.
*603“3. Si la subsiguiente convicción fuere de hurto de menor cuantía, o cual-quiera tentativa de cometer un delito que de llevarse a cabo aparejaría pena de presidio por un término máximo de cinco años, el reo convicto de dicho subsi-guiente delito, será castigado con pena de presidio por un término máximo de cinco años.”